Title: From George Washington to John Jay, 17 August 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters West-point 17th Augt 1779
        
        I inclose your Excellency a list of Officers proposed after examination by General Du Portail for the Companies of sappers and Miners. If Congress approve the nomination I request they will be pleased to direct commissions to be sent as speedily as possible. They ought to be dated the second of August 79.
        By the Regulations for the corps of Engineers, the men to form these companies were for the present to be drawn from the line; but the large demands upon it for other purposes in the weak State of our regiments productive of much dissatisfaction to the Officers makes me unwilling to add to the number by drafts for these companies. I have therefore advised General Du Portail to endeavour to recruit in the Country; but in Order to [do] this the Authority of Congress will be requisite; and it should if possible be given in such terms as

will induce the States to forego the operation of the laws which have been made in most of them for preventing the recruiting of any other corps than those which properly compose their quotas.
        Inclosed also is a memorandum of the money for which I have given warrants to Baron De Steuben in the Course of the present year, it amounts to a considerable sum more than his pay established by Congress. This is a subject which embarrasses me—It is reasonable that a man devoting his time and services to the public and by General Consent a very useful one—should at least have his expences borne—His established pay is certainly altogether inadequate to this—a large nominal sum goes but a little way. But while there is a sum fixed by Congress, I am certainly not at Liberty to exceed it; and though I have hitherto complied, from the delicacy of a refusal to a foreigner to a man of high rank—to one who is rendering the most indefatigable and benificial services—yet I shall be under the necessity of discontinuing the practice neither could I recommend that a sufficient allowance should be formally determined; for though there may be less reason to expect foreigners than natives to make pecuniary sacrifices, to this Country and though some of them may have no private resources so remote from home, for their support, yet it would be difficult to reconcile our own Officers to a measure which would make so great and palpaple a difference in the Compensation for their respective services—It is true the Baron from the nature of his Office will often have to travel from one part of the Army to another which will occasion extra expence and will justify an extra allowance—It is upon this principle that my last warrant was granted as he was just setting out on a journey to providence. But perhaps the best mode to enable the Baron or others in his situation to defray their necessary expences in the service may be to invest the Board of War with a discretionary power to grant such sums from time to time as they Judge reasonable and proportioned to the circumstances of the persons and times—I take the liberty to suggest these hints and have only to request that Congress will be pleased to direct some mode in which the difficulties I have pointed out may be remedied, consistent with the good of the service and Justice to individuals. I have the honor to be With great Respect Your most Obedt humble Servt
        
          Go: Washington
        
      